Citation Nr: 0324055	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of 
genitourinary tuberculosis, in include a bilateral 
tuberculous epididymectomy; a tuberculous prostate; and a 
right kidney, status post heminephrectomy currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active service from June 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board developed this case for additional evidence in 
December 2002.  A determination has been made that additional 
development is necessary in the current appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

Readjudicate the issue on appeal 
considering the evidence of record 
submitted after the July 2002 
supplemental statement of the case, 
including the July 2003 VA examination 
report.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




